Citation Nr: 0805367	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  03-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1962 to October 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  
 
The Board also notes that the veteran requested a Travel 
Board hearing in conjunction with this current claim.  The 
hearing was scheduled and subsequently held in May 2006.  The 
veteran testified before the undersigned Veterans Law Judge 
(VLJ), and the hearing transcript is of record.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 2007, but was subsequently remanded 
to the Waco RO for additional development.  The case is now 
before the Board for final appellate consideration.  
  

FINDINGS OF FACT

1.  The average puretone hearing loss on the authorized 
audiological evaluation in August 2007 was 91 decibels in the 
right ear and 50 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 70 
percent in the right ear and 94 percent in the left ear.

2.  The veteran's bilateral hearing loss disability has not 
been shown to produce an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization sufficient 
to render impractical the application of the regular 
schedular standards.





CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran in this case was originally granted service 
connection in a rating decision dated May 2003.  The RO 
evaluated the veteran's bilateral hearing loss disability as 
a non-compensable disability, effective August 24, 2001.  In 
this case, the veteran contends that the RO should have rated 
his bilateral hearing loss disability higher than was 
initially done.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone threshold average alone where, because of 
language difficulties, inconsistent speech discrimination 
scores, etc., the examiner certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, or when indicated under 38 C.F.R. § 4.86.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The Board has considered the full history of the veteran's 
bilateral hearing loss disability.  The veteran's bilateral 
hearing loss disability has not significantly changed 
throughout the appeals process and a uniform evaluation is 
warranted in this case.  The veteran contends that his 
hearing was damaged following a 1965 mortar attack.  The 
veteran reported difficulty understanding speech in many 
settings, particularly in noisy situations.  The veteran was 
afforded a VA Compensation and Pension (C&P) Examination in 
February 2003.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
95
105
LEFT
20
30
45
45
60

The average puretone hearing loss at that time was 89 
decibels in the right ear and 45 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 72 percent in the right ear and 94 percent in the left 
ear.  According to the examiner, the puretone averages 
indicated that the veteran experienced "mild sensorineural 
loss in the left ear, and a severe mixed loss in the right."

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the February 2003 VA 
examination correspond to category VII, and the scores for 
the left ear correspond to category I.  Pursuant to 38 C.F.R. 
§ 4.86(a), the veteran has demonstrated an exceptional 
pattern of hearing impairment.  Under Table VIa contained in 
Diagnostic Code 6100, the average puretone thresholds for the 
right ear demonstrated during the examination correspond to 
category VIII, and the scores for the left ear correspond to 
category I.  The intersection point for these categories 
under Table VII shows that the hearing loss does not exceed 
the levels contemplated for the currently assigned non-
compensable rating.  
The veteran was afforded a VA C&P Examination in June 2004 as 
well.  The veteran stated that his hearing problems began in 
1965 following a mortar attack.  He indicated that he had 
"significant" in-service noise exposure without the benefit 
of hearing protection.  The veteran also indicated that he 
worked in school maintenance and construction following 
discharge from service.  He reported occasional, but not 
extensive noise exposure as a result of these occupations, 
and he denied having any "loud hobbies."  At the time of 
the examination, the veteran stated that he had difficulty 
hearing his wife, the television, and the telephone.  
Additionally, the veteran reported difficulty during group 
conversations, as well as problems "localizing sounds."  
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
85
95
105
LEFT
20
30
40
50
55

The average puretone hearing loss at that time was 90 
decibels in the right ear and 44 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 76 percent in the right ear and 92 percent in the left 
ear.  According to the examiner, the veteran's audiological 
examination showed severe to profound mixed hearing loss in 
the right ear, and mild to moderately severe sensorineural 
hearing loss in the left ear.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the June 2004 VA examination 
correspond to category V, and the scores for the left ear 
correspond to category I.  Pursuant to 38 C.F.R. § 4.86(a), 
the veteran has demonstrated an exceptional pattern of 
hearing impairment.  Under Table VIa contained in Diagnostic 
Code 6100, the average puretone thresholds for the right ear 
demonstrated during the examination correspond to category 
VIII, and the scores for the left ear correspond to category 
I.  The intersection point for these categories under Table 
VII shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned non-compensable 
rating.  
The Board notes that the veteran testified about his 
bilateral hearing loss disability at a Travel Board hearing 
in May 2006.  The veteran indicated that he had difficulty 
hearing portions of conversations and the television.  The 
veteran also testified that he did not use hearing aids, and 
that his inability to hear clearly led to errors on the job 
because he was unable to hear proper instructions.  The 
veteran stated that his hearing in the right ear had worsened 
since the June 2004 VA audiological examination.    

The veteran was afforded a third VA C&P Examination in August 
2007 as a result of his Travel Board testimony.  The examiner 
noted that the veteran had a long history of asymmetrical 
hearing loss following a mortar explosion in 1965.    
Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
95
105
LEFT
25
35
50
55
60

The average puretone hearing loss at that time was 91 
decibels in the right ear and 50 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 70 percent in the right ear and 94 percent in the left 
ear.  According to the examiner, the veteran's audiological 
examination showed severe to profound mixed hearing loss in 
the right ear, and mild to severe sensorineural hearing loss 
in the left ear.  The examiner noted that the results of this 
examination were "highly consistent" with previous 
examinations.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the June 2004 VA examination 
correspond to category VII, and the scores for the left ear 
correspond to category I.  Pursuant to 38 C.F.R. § 4.86(a), 
the veteran has demonstrated an exceptional pattern of 
hearing impairment.  Under Table VIa contained in Diagnostic 
Code 6100, the average puretone thresholds for the right ear 
demonstrated during the examination correspond to category 
IX, and the scores for the left ear correspond to category I.  
The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned non-compensable 
rating.  

Accordingly, the Board concludes that the criteria for an 
initial compensable disability rating for bilateral hearing 
loss are not met.  As was noted above, the veteran had 
authorized VA C&P examinations which provides highly 
probative evidence of the extent of the veteran's hearing 
loss under VA regulations.  
 
The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hearing loss, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United 
States Court of Appeals for Veterans Claims (Court), noted 
that VA had revised its hearing examination worksheets to 
include the effect of the veteran's hearing loss disability 
on occupational functioning and daily activities.  See 
Revised Disability Examination Worksheets, Fast Letter 07-10 
(Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 
38 C.F.R. § 4.10 (2007).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the veteran's hearing disability was somehow 
defective, the veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.

In this case, the August 2007 VA C&P examination was 
conducted after the examination worksheets were revised to 
include the effects of hearing loss disability on 
occupational functioning and daily life.  The Board notes 
that the examiner did not include a discussion of the effects 
of the veteran's hearing loss disability on occupational 
functioning and daily life in the examination report.  The 
veteran, as a lay person, is nevertheless competent to submit 
evidence of how the hearing loss affects his everyday life.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994)(finding 
that lay testimony is competent when it regards features or 
symptoms of injury or illness).  In previous VA C&P 
examinations, the veteran had difficulty hearing his wife, 
the telephone, the television, and occasionally at work.  
Thus, there is information of record concerning how the 
veteran's hearing loss affects his daily functioning.  
However, the evidence does not show that the veteran's 
difficulty hearing has resulted in marked interference with 
employment.   

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An initial letter 
from the RO dated September 2001 informed the veteran of the 
type of evidence needed to substantiate his claim of service 
connection for hearing loss as well as an explanation of what 
evidence the veteran was to provide to VA in support of his 
claims and what evidence VA would attempt to obtain on his 
behalf.  While the letter did not explicitly ask that the 
veteran provide any evidence in his possession that pertains 
to the claim, as per § 3.159(b)(1), he was advised of the 
types of evidence that could substantiate his claims and to 
ensure that VA receive any evidence that would support the 
claims.  Logically, this would include any evidence in his 
possession.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  Nevertheless, he was 
provided with notice, via an April 2006 letter, of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's available service medical records have been 
obtained.  The veteran's post-service treatment records have 
been obtained.  The veteran was afforded multiple VA 
examinations in connection with the current claim. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.
ORDER

A compensable initial disability rating for bilateral hearing 
loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


